Jackson, Chief Justice.
1. On the trial of this claim case, it was objected by claimant that a levy on another piece of land was not disposed of, and that therefore this second levy on other land and iheft.fa. on which it appeared should be rejected as evidence for plaintiff. The land first levied on had been claimed and the claim withdrawn, and the ft. fa. ordered to proceed, and it is argued that it must proceed on the first levy first.
We cannot see why. The first levy being on land, was no satisfaction of the judgment, as it might have been on personal property, and this takes the point here out of section 3657 of the Code. 6 Ga., 414; 39 Ib., 347.
2. The chancellor at chambers had power to order the sale of the property of the minors. They had notice and appeared by guardian ad litem. Code, §2327. There was no error, therefore, in admitting the order to the trustee to sell and the deed thereunder. It matters not that the deed was not signed “ as trustee.” The body of it sets out the order to sell and the character in which the deed was executed by the trustee who signed his own name thereto with seal affixed.
3. The claimant introduced or tendered a sheriff’s deed to him with ft. fa. and levy. The execution was against four defendants, and the levy did not state whose property it was. Whereupon it was ruled out. The point is decided in 53 Ga., 189. ‘ That case cites Code, §3640, and the reasoning is conclusive on the section as covering that and hence this case: Besides, this court, in 11 Ga., 427, *496adopts the rule in 4 Wheaton, 503, and makes the pur chaser bound to look to the judgment, the levy and deed, and at sheriff’s sales requiring him to notice only these. Caveat emfitor is not to be applied to him in any other conduct of the officer or other authority to sell and convey.
4. The interrogatories ruled out were only offered, as certified by the judge below, as ancillary to the deed of the sheriff. That being ruled out, they fell under the same blow.
Judgment affirmed.